SCOTT, J.
There is absolutely, no evidence whatever that Murphy, the employé of defendant with whom the plaintiffs had their conversation, was invested with any authority to make a contract such as is sued upon here, and there is nothing in his title of superintendent of construction, or in the apparent scope of his duties, so far as *926disclosed by the evidence, to have justified plaintiffs in believing that he had any authority to make a contract. The rule is perfectly well settled that a person dealing with an agent is bound at his peril to inquire and ascertain the extent of the agent’s power and authority. There is not only no.evidence that Murphy had authority to make a contract, but there is also a total lack of evidence that defendant, or any of its responsible officers', ever knew that there had been any negotiations between plaintiffs and Murphy. And, finally, taking plaintiffs’ own version of their conversation with Murphy, it amounts on its face to nothing more than his expression of opinion that the mwest bidder would get the contract.
The order denying the motion for a new trial is reversed, and the .notion granted, with costs to appellant to abide the event. All concur.